275 P.3d 904 (2012)
In the Matter of James M. ROSWOLD, Respondent.
No. 105,257.
Supreme Court of Kansas.
May 10, 2012.

ORDER OF REINSTATEMENT
On April 22, 2011, this court suspended the respondent, James M. Roswold, from the practice of law in Kansas for a period of 1 year. See In re Roswold, 292 Kan. 136, 249 P.3d 1199 (2011). Before reinstatement, the respondent was required to pay the costs of the disciplinary action, comply with Supreme Court Rule 218 (2011 Kan. Ct. R. Annot. 379), and comply with Supreme Court Rule 219 (2011 Kan. Ct. R. Annot. 380).
On March 23, 2012, the respondent filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the Disciplinary Administrator for consideration by the Kansas Board for Discipline of Attorneys, pursuant to Supreme Court Rule 219. The Disciplinary Administrator affirmed that the respondent met all requirements set forth by the court.
The court, after carefully considering the record, accepts the findings and recommendations that the respondent be reinstated to the practice of law in Kansas.
IT IS THEREFORE ORDERED that the respondent be reinstated to the practice of law in the state of Kansas conditioned upon his compliance with the annual continuing legal education requirements and upon his payment of all fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission. When the respondent has complied with the annual continuing legal education requirements and has paid the fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission, the Clerk is directed to enter respondent's name upon the roster of attorneys engaged in the practice of law in Kansas.
IT IS FURTHER ORDERED this order of reinstatement for James M. Roswold shall be published in the Kansas Reports and the costs of the reinstatement proceedings are assessed to the respondent.